Citation Nr: 1522410	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and her mother



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1973, including service in the Republic of Vietnam.  He died in November 2001 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which determined that new and material evidence had not been received to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Jurisdiction over the appellant's appeal now resides with the VA Regional Office (RO) in Montgomery, Alabama.

A July 2013 statement of the case also included the issue of entitlement to death pension benefits.  The appellant specifically excluded this issue, however, from her July 2013 VA Form 9.  Cf. 38 C.F.R. § 20.302(b) (2014).  Therefore, such issue is not properly before the Board.

The appellant and her mother testified at a Board video-conference hearing before the undersigned Veterans Law Judge in May 2014.  A hearing transcript is of record.  Thereafter, in July 2014, the appellant submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The reopened claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant did not perfect an appeal of a September 2007 rating decision that denied her original claim of entitlement to service connection for the cause of the Veteran's death. 

2.  Evidence received since the September 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In a September 2007 rating decision, the RO in Columbia, South Carolina, denied entitlement to service connection for the cause of the Veteran's death.  Although the appellant filed a timely notice of disagreement with respect to that rating decision in July 2008 and a statement of the case was issued in April 2009, she did not subsequently perfect an appeal.  Moreover, no additional evidence relevant to the claim was associated with the claims file within appeal period.  Cf. 38 C.F.R. § 3.156(b).  Therefore, the September 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2014)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the September 2007 rating decision, the evidence included the Veteran's service treatment records, private treatment records pertaining to treatment for esophageal cancer and coronary artery disease (CAD), dated between June 2000 and October 2001, and the Veteran's death certificate.

Relevant evidence obtained since the September 2007 rating decision includes a November 2001 discharge summary, showing that the Veteran's terminal diagnosis was metastatic esophageal cancer with cardiopulmonary failure; a July 2013 VA opinion with respect to the cause of the Veteran's death; a June 2014 letter from a private treating physician noting the Veteran's primary cause of death was cardiac failure; and the hearing transcript from the appellant' s May 2014 Board hearing, noting her contention that the Veteran's esophageal cancer was caused by exposure to herbicides (Agent Orange), and that she was told by a treating physician that his CAD also contributed to his death.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.  See Shade, supra.  Notably, the new evidence details the appellant's contention that the Veteran's esophageal cancer was caused by exposure to herbicides, and her contention that she was told that the Veteran's CAD had contributed to his death, thereby adding new evidence to two potential theories for the cause of the Veteran's death.  Thus, the new evidence is new and material and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is reopened, and to this extent only, the appeal is granted.



REMAND

After review of multiple copies of private treatment records submitted by the appellant, it appears that treatment records from multiple providers that treated the Veteran have not been associated with the claims file.  Specifically, private treatment records refer to regular cardiology treatment provided by a Dr. Cook and regular treatment provided by a Dr. Kunz.  Also, review of the private treatment records reveals only sporadic treatment reports for chemotherapy and radiation treatment, and refer to surgical resection of portions of the Veteran's esophageus, for which there are no operative reports.  Additionally, the appellant submitted a November 2001 discharge summary pertaining to the Veteran's hospitalization at the time of his death, and she testified that the Veteran was also treated by their family doctor, Dr. Jiwani.  The Veteran's complete terminal treatment records and treatment records from Dr. Jiwani have not been associated with the claims file. Therefore, a remand is necessary to obtain the identified private treatment records.  

Furthermore, once all available treatment records have been obtained, the Board finds that a new VA opinion is required with respect to whether the Veteran's coronary artery disease contributed to his cause of death.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Additionally, to the extent that the appellant has contended that the Veteran's esophageal cancer was caused by his exposure to herbicides, a VA opinion should also be obtained regarding the etiology of the Veteran's fatal esophageal cancer, to include whether the cancer was related to his presumed herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining authorization form the appellant, obtain a complete copy of the Veteran's private treatment records from the providers identified as Dr. Cook, Dr. Kunz, and Dr. Jiwani.  Also obtain a complete copy of treatment records pertaining to the Veteran's chemotherapy, radiation, and surgical (esophagus resections) treatment for esophageal cancer, and a complete copy of all of the Veteran's terminal treatment records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.

2.  After obtaining all outstanding records, submit the Veteran's claims file to a VA cardiology examiner.  The examiner should indicate that the claims file, including this REMAND, was reviewed.

Following a review of the record, the examiner must provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's coronary artery disease caused or contributed substantially or materially to his death.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  The examiner should specifically address the appellant's contention that she was told by a cardiologist that ischemic heart disease was contributing to his death, as well as the June 2014 letter from M. A., M.D.

3.  If the record does not support a finding that the Veteran's CAD caused or contributed substantially or materially to his death, submit his claims file to an appropriate VA otolaryngology or oncology examiner.  The examiner should indicate that the claims file, including this REMAND, was reviewed.

The examiner should provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's esophageal cancer had its onset during his active service or is related to an in-service disease, event, or injury, including his presumed herbicide exposure.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


